Order entered July 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00174-CR
                                     No. 05-15-00175-CR

                                  MOHSIN ZIA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-33179-M, F13-33180-M

                                           ORDER
       Appellant’s July 27, 2015 motion for a two week extension of time to file appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to August 10, 2015. If

appellant’s brief is not filed by August 10, 2015, these appeals will be abated so that the trial

court can make findings in accordance with rule of appellate procedure 38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE